Citation Nr: 1435437	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-18 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.

3.  Entitlement to a disability rating higher than 10 percent for residuals of a laceration and contusion of the left knee with a consequent scar, chondromalacia patella and degenerative changes.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from October 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claims of entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss, higher than 10 percent for the residuals of the laceration and contusion of the left knee with consequent scar, chondromalacia patella and degenerative changes, and for a TDIU require further development before being decided on appeal.  So the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ), whereas the Board instead is going ahead and deciding the remaining claim for a rating higher than 10 percent for the tinnitus.

FINDING OF FACT

The Veteran's service-connected tinnitus has the maximum schedular rating, and the schedular criteria are not shown to be inadequate in assessing the severity of this disability.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating higher than 10 percent for the tinnitus or for referral of this claim for consideration of an 
extra-schedular evaluation.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA satisfied the notification requirements of the VCAA by means of a letter dated in December 2010.  VA's duty to assist also has been satisfied.  The claims file contains the Veteran's pertinent service and post-service treatment records, as well as the report of his March 2011 VA/QTC audiological examination.  Additionally, the claims file contains his personal lay statements in support of his claim.  He has not referenced any outstanding records that he wants VA to obtain or that he believes are relevant to this claim that have not already been obtained and associated with his claims file.

The March 2011 examination report indicates the examiner reviewed the pertinent evidence of record, performed a clinical evaluation, interviewed the Veteran regarding his symptoms and their effect on his daily functioning and employment, and provided the required comment on the severity of this disability.  Accordingly, the examination is adequate upon which to base a decision in this appeal.

Applicable Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, the rating has to be "staged" to compensate the Veteran for this variance - irrespective of whether it is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's tinnitus disability has been assigned a 10 percent rating, effective December 7, 2010.  He contends, however, that because of the degree of constant ringing in his ears he is entitled to a higher disability rating.  There is no higher schedular rating for this disease, however.

The March 2011 VA examination report detailed the Veteran's complaints of persistent, bilateral tinnitus, and that he consequently has trouble sleeping at night due to the constant ringing.  But under 38 C.F.R. §4.87, DC 6260, a 10 percent rating is the maximum allowable schedular rating for tinnitus by law.  It has been VA's policy for a number of years that, where tinnitus is to be rated as a disability in its own right, only one 10 percent rating is assignable, whether the sound is perceived in one ear, both ears, or in the head.  See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, Note (2).  As such, a higher disability rating is not permitted under the rating criteria.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Because of this, the Board concludes that the regulations expressly preclude the assignment of a schedular rating higher than 10 percent for tinnitus.

The Board nonetheless also has considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board concludes that the Veteran's service-connected tinnitus is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate; this threshold determination is not met.  Even if this step were met, the evidence of record does not show his tinnitus has resulted in frequent periods of hospitalization.  Furthermore, although the Board is sympathetic to his contention that this disability results in marked interference with his ability to sleep peacefully, there has been no competent and credible evidence presented suggesting this disease results in marked interference with his employment in an occupation or area in which hearing acuity is not of paramount importance.


Accordingly, the Veteran's claim of entitlement to an initial rating higher than 10 percent for tinnitus must be denied for the entire period under appeal.  The "benefit of the doubt rule," enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, is inapplicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to an initial disability rating higher than 10 percent for tinnitus is denied.


REMAND

As already alluded to, under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The Veteran contends that his bilateral hearing loss has worsened since the March 2011 VA/QTC examination.  See appellant's brief, May 2014; Notice of Disagreement (NOD), September 2011 (in which he referenced a then recent VA audiological evaluation during which he was told that he needed hearing aids).  Review of the report of his subsequent August 2011 evaluation shows that, although his bilateral hearing loss indeed had worsened slightly during the five months since that March 2011 examination, the audiological puretone thresholds and speech discrimination scores still indicated that a disability rating higher than 10 percent was not warranted.

Even that August 2011 hearing evaluation was some 3 years ago, however, so a new examination is needed reassessing the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Regarding the Veteran's left knee disability, a March 2012 left knee x-ray, performed after his last VA/QTC examination in July 2011, reveals findings of moderate-to-severe medial compartment joint space narrowing with hypertrophy and sharpening of the tibial spines, and moderate narrowing of the lateral compartment.  These findings suggest his left knee disability has worsened since the last examination.  Accordingly, the Board finds another examination also is warranted reassessing the severity of this disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Finally, the Veteran avers that he is unemployable as a result of the severity of his service-connected disabilities and therefore entitled to a TDIU.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).


Currently, the Veteran does not qualify for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) because his current combined disability rating does not meet the threshold minimum rating requirements of this VA regulation for this benefit.  However, his TDIU claim is "inextricably intertwined" with his claims for higher ratings for his bilateral hearing loss and left knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, owing to their common parameters, these claims must be decided concurrently rather than piecemeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's VA treatment records dated since April 2012 and associate them with the electronic or physical portion of the claims file.

2.  Next schedule VA examinations to reassess the severity of the Veteran's bilateral hearing loss and left knee disability.  The claims file, including a complete copy of this DECISION and REMAND, must be made available to the examiners in conjunction with the examinations and the examiners must note in their reports that the file has been reviewed.  

Any and all tests and evaluations deemed necessary should be performed and the clinical findings reported in detail allowing addressing of the applicable rating criteria.  

Included in this overall clinical assessment also must be comment on the effect the Veteran's service-connected disabilities have on his employability - meaning his ability to obtain or retain employment that would be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age and disabilities that are not service connected.

Explanatory rationale also is needed for the opinions concerning this issue of employability and regarding the severity of the bilateral hearing loss and left knee disability, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


